Citation Nr: 1111581	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for depressive disorder, claimed as acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from November 1961 to July 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.   By way of the September 2008 decision, the RO denied service connection for depressive disorder, claimed as acquired psychiatric disorder other than PTSD.  In an October 2008 rating decision the RO continued the denial of service connection for a depressive disorder. 

By way of history, in a June 2008 Board decision, a denial of service connection for PTSD, the Board found that the issue of an acquired psychiatric disability other than PTSD was not before the Board and remanded the issue to the RO for further action.  In the June 2008 decision the Board denied service connection for PTSD and that decision became final and therefore, the issue of service connection for PTSD is not before the Board today.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is warranted for the issue of service connection for a depressive disorder, claimed as acquired psychiatric disorder other than PTSD; specifically, the Board finds that a VA examination is warranted. 

The Veteran's service treatment records reveal that in June 1962 the base psychiatrist diagnosed the Veteran with passive-independent reaction.  He stated that it was a long standing problem and he was unsuitable and recommended discharge.   The Veteran's July 1962 Report of Medical Examination prior to separation indicated that the Veteran's psychiatric evaluation was 'normal.'  Since the Veteran's discharge from service in July 1962 the Veteran has received extensive treatment for dependence of alcohol, opiate, benzodiazepine, and cocaine.  According to the Veteran's post-service treatment records his first hospitalization after service was in May 1977 for alcohol; however, the Veteran's first diagnosis of depression was not until June 2002.  The Veteran asserts that his depression is related to his military service and his in-service diagnosis was an early manifestation of his current disability. 

The Veteran has not been afforded a VA examination; therefore the Board finds that a VA examination is warranted.  The VA examiner should opine on the nature and likely etiology of the Veteran's current psychiatric diagnoses, not including PTSD; the VA examiner should state if any current diagnosis is at least likely as not related to his military service.  The VA examiner should also discuss the Veteran's in-service diagnosis.  

The Board also finds that the RO should obtain any outstanding service treatment records.  As noted above, his service treatment records include the June 1962 diagnosis of passive-independent reaction.  The base psychiatrist stated "see attached letter"; however, careful review of the Veteran's service treatment records did not reveal any attached letter by the base psychiatrist.  In a claim for compensation, VA must make efforts to obtain the claimant's service medical records, other records relating to the claimant's military service held or maintained by a government agency, VA medical records, and any other relevant records held by a federal agency.  38 C.F.R. § 3.159(c)(3).  Therefore, the Board finds that the RO must attempt to obtain all of the Veteran's service treatment records.  If these records cannot be obtained then the RO must document the steps taken and notify the Veteran that a complete record of his service treatment records could not be obtained.

Prior to any VA examination, attempts should be made to obtain copies of any outstanding records of pertinent medical treatment.



Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional identified pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

If any identified records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO should obtain the Veteran's complete service treatment records for his period of service from November 1961 to July 1962.  If any additional service treatment records are not available, it should be so certified.   

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of a depressive disorder.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history, his in-service diagnosis, his extensive alcohol and drug dependence, and any assertions regarding whether a depressive disorder is due to or aggravated by.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should identify any current psychiatric diagnoses.  For any psychiatric diagnoses, excluding PTSD, the examiner should provide a medical opinion as to whether it is at least as likely as not that such disability is due to or aggravated by service.  The VA examiner should also discuss the Veteran's in-service diagnosis and his extensive alcohol and drug dependence. 

In rendering his opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 
  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



